DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0184976 to Pacella et al. (hereinafter Pacella).
	
	With respect to claim 1, Pacella teaches an abrasive tool such as a bonded abrasive which includes a body and a barrier layer bonded to a major surface of the body, wherein the body comprises abrasive particles contained with a bond material (Pacella, Throughout the reference, in particular, abstract, [0026]). Pacella discloses that the barrier layer limits absorption of certain species, such as water, by the body, and thus facilitated improved performance of the abrasive tool (Pacella, [0080]-[0081]). Pacella discloses that the barrier layer is substantially or entirely impermeable to water (Pacella, [0106]). Pacella discloses that the barrier layer may or may not be removed prior to the use of the abrasive tool (Pacella, [0085]).
	Additionally, Pacella discloses that the barrier layer overlies a portion of the body and adheres to a major surface of the body and can extend to overlie the entire surface areas of the peripheral surface of the body as well (Pacella, [0083] and [0085]).
	Pacella discloses that the barrier layer can include a single layer or more than one layer (or film), wherein the barrier layer may include a polymer-containing film such as PMMA, a rubber, polyethylene terephthalate, and more, and a metal-containing film comprising metal or a metal alloy of materials such as aluminum, iron, tin, copper, scandium, titanium, vanadium, chromium, manganese, nickel, zinc, yttrium, zirconium, niobium, molybdenum, silver, palladium, cadmium, tantalum, tungsten, platinum, gold, and combination thereof (Pacella, [0080]-[0088], in particular, [0086]-[0087]).  Therefore, considering the fact that the barrier layer is of similar material, applied to the surfaces of the same type of article which is a bonded abrasive article, for the same purpose, as all those disclosed in the original specification of the present Application under examination and some of the dependent claims, it is expected of the disclosed barrier layer of Pacella to have the characteristic of having a peeling configuration and a peel strength of not greater than 3000 g/in motivated by the fact it is reasonable to envision that very similar material/composition used in the same field of art and for the same reason cannot have mutually exclusive characteristics.  
	 
	With respect to claim 2, the recitation of claim 2 implies a process of use limitation describing that the barrier layer is “removed by hand prior to use”, and thus, does not further limit nor does it further add patentable weight to the examination of the product claim 1. Thus, claim 2 is considered rejected with claim 1.
	
	With respect to claim 7, as detailed out above, Pacella teaches that as, at least, one of layers in the barrier layer, there is a metal-containing film (Pacella, [0080]-[0088]).

	With respect to claim 8, Pacella teaches that the metal-containing film can be foil (Pacella, [0092]).

	With respect to claim 9, as detailed out above, Pacella teaches that as, at least, one of layers in the barrier layer, there is a polymer-containing film (Pacella, [0080]-[0088]).

	With respect to claim 10, considering the fact that the barrier layer as disclosed Pacella comprises metal-containing film (Pacella, [0089]), the reference is seen to render a barrier layer comprising a “metalized film” obvious. 

	With respect to claim 11, Pacella teaches different embodiments for the layers or films within the barrier layer; one such embodiment, as disclosed in paragraph [0092] is a barrier layer including a first polymer-containing film, a second polymer-containing film, a metal-containing film, a third polymer-containing film, and a fourth polymer-containing film (Pacella, [0092]). Considering the fact that the nature of the composition and material forming the claimed “first tie layer” and “second tie layer” are not claimed, the disclosure of Pacella on second polymer-containing film is taken to render the claimed “first tie layer” obvious, and the disclosure on third polymer-containing film is taken to render the claimed “second tie layer” obvious and the disclosure on fourth polymer-containing film is taken to render the claimed “polymer-containing film” obvious, and finally the disclosure of the metal-containing film is taken to render the claimed “metal-containing film” obvious. 

	With respect to claim 12, according to Pacella, the material of a polymer-containing film can be polyester (Pacella, [0087]). 

	With respect to claim 14, Pacella discloses that the body has more than one major surface and wherein one major surface is opposite another major surface and there is a peripheral edge/surface extending between the first and second major surfaces (Pacella, Figures, and [0085]), and wherein, in an embodiment, the barrier layer overlies the entire surface of a body (Pacella, [0085]); an entire surface includes any major surface and any peripheral surface. 

	With respect to claim 15, Pacella discloses that while some surfaces of a body can be covered with a barrier layer, more than one surface or even the whole body may be covered by barrier layer (Pacella, [0085]). Additionally, Pacella discloses that there may be more than one barrier layer applied to the surfaces of the body of the bonded abrasive (Pacella, [0081]). Therefore, Pacella is taken to render “another barrier layer” obvious wherein the barrier layers are attached to each other to enclose the body and form a seal rim; it is noted that the whole surfaces of the body may be covered by barrier layer, thus, a seal rim would be inevitable. 

	With respect to claim 16, as detailed out above, in the rejection of claim 1, it is expected of the barrier layer of Pacella to be peelable, in short, due to the disclosed barrier layer comprising the substantially similar, if not the same, composition as that disclosed in the present Application under examination for the barrier layer; thus, while it is rendered obvious that the barrier layer is inevitably expected to be peelable, the presence of a tab, i.e. a segment of the barrier layer to be available to be grabbed on and pulled to remove the barrier layer, which would result in removing the barrier layer from a sealed position to an unsealed position, would be inevitable and expected to follow from the barrier layer of Pacella. It is, also, important to note that the claimed language claims a functionality/characteristic for the claimed barrier layer, and again, due to the fact that the reference discloses substantially similar composition for the barrier layer as that disclosed by the present Application under examination and wherein the barrier layer of the reference is disclosed to be use for the same purpose and on the same type of bodies as those disclosed by the present Application under examination, the it would be expected that the presence of a tab would be inevitable for the purpose of removing the barrier layer from a sealed position to an unsealed position to at least release a portion of the barrier layer from a portion of the body.

Claims 1-4, 7-11, 13-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0000214 to Schwabel et al. (hereinafter Schwabel).

With respect to claim 1, Schwabel discloses a packaging for a bonded abrasive article to maintain or establish a dry environment for the abrasive article (Schwabel, Throughout the reference, in particular, abstract, [0003], [0013], [0023]). The bonded abrasive article comprises a resin bond and abrasive particles within the bond ([0016]-[0017]). Additionally, Schwabel discloses that the package is a multilayer barrier composite which has a water vapor transmission rate of less than 0.01 grams per 645 square centimeters per 24 hours (Schwabel, [0024]-[0025]) wherein the materials of the layers in the multilayer barrier are of metal, plastic, or cellulosic nature, and the layers within the multilayer can be of different or same materials (Schwabel, [0025]-[0026]). Schwabel discloses that the abrasive article can be wrapped with the layers of the barrier (Schwabel, [0026]); additionally, the reference discloses that multilayer barrier can be of materials that are shrinkable (Schwabel, [0033]-[0035]). Said disclosures suggest that the multilayer barrier is in contact with or adhered to the body of the abrasive article. The reference discloses that the package has to be breached and a reclosable seal, which can be an adhesive strip, has to be opened to access the abrasive article (Schwabel, [0032]); thus, the pealability, which is a taken to be a characteristic of the claimed barrier layer, is expected to follow from the multilayer barrier of Schwabel. This is further motivated by the fact that the material of the package, as disclosed by Schwabel (Schwabel, [0025] and [0034]) is similar to some of the ones disclosed in the original disclosure of the present Application under examination, and this multilayer barrier is used to protect a bonded abrasive article. Thus, it is expected of it to have the same or substantially similar characteristic such as “peelable configuration having a peel strength of not greater than 3000 g/in”.
Finally, considering the fact that the multilayer barrier is shrinkable and that it maintain a dry environment for the bonded abrasive article, it is inevitable to see that the package fully cover all the surfaces of the bonded abrasive article including any surfaces considered as a major surface. 

With respect to claim 2, the recitation of claim 2 implies a process of use limitation describing that the barrier layer is “removed by hand prior to use”, and thus, does not further limit nor does it further add patentable weight to the examination of the product claim 1. Thus, claim 2 is considered rejected with claim 1.
Nevertheless, Schwabel discloses that the seal of the package can be breached to remove the bonded abrasive article prior to use (Schwabel, [0032]).

With respect to claim 3, Schwabel discloses that the package comprises a reclosable seal, which is not shown in the figures, and that this reclosable seal may be an adhesive strip (Schwabel, [0032]). Thus, it would be obvious that an adhesive layer/strip is used between the multilayer barrier and the bonded article especially in light of the fact that the multilayer barrier is shrinkable and the reference discloses wrapping it onto the bonded abrasive article. Therefore, any adhesive strip is expected to be between the multilayer barrier and the bonded abrasive article, in at least, some of the surfaces of the barrier package. The surface of the disclosed barrier package which may be breached, is taken to read on and render obvious the major surface of the body of the abrasive article. 

With respect to claim 4, considering the fact that Schwabel is open to an embodiment in which shrink wrap film is used (Schwabel, [0033]); therefore, it is expected that upon wrapping, the film is adhered to the bonded article by pressure.   

With respect to claim 7, Schwabel discloses a few different materials for the layers of the multilayer barrier, one of such materials is metal (Schwabel, [0025]). Also, Schwabel discloses the use of an aluminum foil, as well as other films/layers, to wrap the abrasive article as well (Schwabel, [0026]).

With respect to claim 8, Schwabel discloses the use of an aluminum foil, as well as other films/layers, to wrap the abrasive article as well (Schwabel, [0026]).

With respect to claim 9, Schwabel discloses a few different materials for the layers of the multilayer barrier, one of such materials is plastic which would read on a polymer-containing film (Schwabel, [0025]); in fact, the reference, discloses polymers such as polyethylene, polypropylene, polyethylene terephthalate, and a few more as the material for the packaging as well (Schwabel, [0034]).

With respect to claim 10, as noted above, considering the fact that Schwabel discloses materials such as discloses metal for the barrier package (Schwabel, [0025]), the reference is seen to render the claimed “metalized film” obvious.

With respect to claim 11, Schwabel clearly teaches and is open to a “multilayer” barrier wherein the materials can be different from layer or layer or be the same (Schwabel, Throughout the reference, in particular, [0025]), and considering the fact that the nature of these materials may be metal or polymer or both, the reference is seen to broadly render the claimed inner surface to an outer surface of “a first tie layer, a metal-containing film, a second tie layer, and a polymer-containing film” obvious, also due to the fact that the claim does not recite the nature and composition of each of said layers, including tie layers. 

With respect to claim 13, Schwabel discloses that the barrier package comprises a reclosable seal ([0031]-[0032]); thus, it is taken that the barrier package of Schwabel renders the claimed “sealant layer” obvious. 

With respect to claim 14, Schwabel discloses a package to protect the bonded abrasive article from moisture, i.e. to maintain it in a dry environment, and creates a sealed package; thus, Schwabel teaches a barrier layer that fully cover all surfaces of the bonded abrasive article including major surfaces and any peripheral surface/edge, as well as any area beyond a peripheral surface/edge. 

With respect to claim 16, Schwabel discloses that the reclosable seal can be opened/breached to remove the bonded abrasive article; this is taken to render the presence of a “tab” obvious wherein by pulling it, the package is moved from a sealed position to an unsealed position and release at least a portion of the barrier layer from the portion of the body of the bonded abrasive article. 

With respect to claim 17, Schwabel discloses a bonded abrasive article comprising abrasive particles in a bond material wherein the bonded abrasive article is covered by a package of multilayer barrier (Schwabel, throughout the reference, in particular, abstract, [0003], [0013], and [0023]-[0026], [0031]-[0035]). Additionally, Schwabel discloses that the package is a multilayer barrier composite which has a water vapor transmission rate of less than 0.01 grams per 645 square centimeters per 24 hours (Schwabel, [0024]-[0025]). Schwabel discloses that the abrasive article can be wrapped with the layers of the barrier (Schwabel, [0026]); additionally, the reference discloses that multilayer barrier can be of materials that are shrinkable (Schwabel, [0033]-[0035]). Said disclosures suggest that the multilayer barrier is in contact with or adhered to the body of the abrasive article. 
The reference discloses that the package has to be breached and a reclosable seal, which can be an adhesive strip, has to be opened to access the abrasive article (Schwabel, [0032]); thus, the pealability, which is a taken to be a characteristic of the claimed barrier layer, is expected to follow from the multilayer barrier of Schwabel. This is further motivated by the fact that the material of the package, as disclosed by Schwabel (Schwabel, [0025] and [0034]) is similar to some of the ones disclosed in the original disclosure of the present Application under examination, and this multilayer barrier is used to protect a bonded abrasive article. Schwabel teaches that the materials of the layers in the multilayer barrier are of metal, plastic, or cellulosic nature, and the layers within the multilayer can be of different or same materials (Schwabel, [0025]-[0026]).
Schwabel discloses that the package comprises a reclosable seal, which is not shown in the figures, and that this reclosable seal may be an adhesive strip (Schwabel, [0032]). Thus, it would be obvious that an adhesive layer/strip is used between the multilayer barrier and the bonded article especially in light of the fact that the multilayer barrier is shrinkable and the reference discloses wrapping it onto the bonded abrasive article. Therefore, any adhesive strip is expected to be between the multilayer barrier and the bonded abrasive article, in at least, some of the surfaces of the barrier package. The surface of the disclosed barrier package which may be breached, is taken to read on and render obvious the major surface of the body of the abrasive article. 
Finally, with respect to the claimed adhesive layer forming a “water-proof bond between the barrier layer and the major surface”, it is noted that the reference clearly discloses that it is drawn to maintaining the bonded abrasive article dry. Although keeping the bonded abrasive article dry may be suggested to take place through the use of a desiccant, it is also important to note that the reference discloses sealing the package (Schwabel, [0032]). Therefore, due to the fact that the reference is drawn to prevent moisture and humidity to come into contact with the bonded abrasive article and considering the fact that an adhesive strip is used as a reclosable seal, it would be expected of the package and adhesive strip to be water-proof and prevent moisture and humidity to come in contact with the barrier. 

With respect to claim 19, Schwabel discloses a few different materials for the layers of the multilayer barrier, one of such materials is metal (Schwabel, [0025]).

	With respect to claim 20, Schwabel discloses a package to protect the bonded abrasive article from moisture, i.e. to maintain it in a dry environment, and creates a sealed package; thus, Schwabel teaches a barrier layer that fully cover all surfaces of the bonded abrasive article including major surfaces and any peripheral surface/edge, as well as any area beyond a peripheral surface/edge. 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwabel as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2016/0214232 to Van.

With respect to claim 5, Schwabel discloses a package of multilayer barrier of materials such as metal, plastic, and cellylosic materials to fully cover a bonded abrasive article to protect it against humidity wherein there is a reclosable seal of an adhesive strip used to, upon breaching, have access to the bonded abrasive article as detailed out above in the rejection of claims 1 and 3 (see above for details). 
However, Schawabel does not disclose the nature of the adhesive strip. 
Nevertheless, the use of a silicone base material as the adhesive strip in the teachings of Schwabel would be obvious and well within the scope of a skilled artisan, prior to the effective filing date of the claimed invention, motivated by the fact that silicone is a well known material in the field of abrasive article industry to act as an adhesive as that shown and taught by Van (Van, [0043]).

With respect to claim 6, it is noted that the reference clearly discloses that it is drawn to maintaining the bonded abrasive article dry. Although keeping the bonded abrasive article dry may be suggested to take place through the use of a desiccant, it is also important to note that the reference discloses sealing the package (Schwabel, [0032]). Therefore, due to the fact that the reference is drawn to prevent moisture and humidity to come into contact with the bonded abrasive article and considering the fact that an adhesive strip is used as a reclosable seal, it would be expected of the package and adhesive strip to be water-proof and prevent moisture and humidity to come in contact with the barrier. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwabel as applied to claim 17 above, and further in view of U.S. Patent Application Publication No. 2016/0214232 to Van.
Schwabel discloses a package of multilayer barrier of materials such as metal, plastic, and cellylosic materials to fully cover a bonded abrasive article to protect it against humidity wherein there is a reclosable seal of an adhesive strip used to, upon breaching, have access to the bonded abrasive article as detailed out above in the rejection of claim 17 (see above for details). 
However, Schawabel does not disclose the nature of the adhesive strip. 
Nevertheless, the use of a silicone base material as the adhesive strip in the teachings of Schwabel would be obvious and well within the scope of a skilled artisan, prior to the effective filing date of the claimed invention, motivated by the fact that silicone is a well known material in the field of abrasive article industry to act as an adhesive as that shown and taught by Van (Van, [0043]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731